Citation Nr: 1517031	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative joint disease.  

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986, and from October 1987 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision, the RO increased the disability rating for the low back disability to 40 percent, effective April 4, 2011; and granted service connection for radiculopathy in the left lower extremity, evaluating it as 10 percent disabling, effective April 4, 2011.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issue of entitlement to service connection for sleep apnea has been raised by the record by way of the February 2015 Application for Disability Compensation (scanned into the VBMS paperless claims system), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected low back disability is currently evaluated as 40 percent disabling, and his service-connected radiculopathy of the left lower extremity is evaluated as 10 percent disabling.  After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.  

Specifically, in the June 2013 substantive appeal, the Veteran reported to experience occasional spasms in his lower back that radiate to his left leg, especially in colder temperatures.  According to the Veteran, he can only relieve this pain by standing and by walking around in warmer temperatures.  With regard to the pain in his left leg, the Veteran stated that the pain begins in his upper front thigh and radiates to his foot creating a tingling sensation in his toes.  The Veteran stated that he experiences difficulty getting comfortable and sleeping for a reasonable amount of time, and frequently has to reposition himself or place a pillow between his knees, to prevent his back and left leg from straining.  According to the Veteran, he is unable to sleep on his left side, and has to either sleep on his right side with a pillow between his legs, or while lying on his back with his knees up or his legs elevated on the pillows.  The Veteran further indicated that he currently continues to receive ongoing treatment and medication for his back and left lower extremity symptoms.  Indeed, in the January 2015 Informal Hearing Presentation, the Veteran, through his representative, requested that his claim be remanded in order to obtain any outstanding VA treatment records pertaining to these disabilities.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the Veteran's assertions, the claim should be remanded in order to retrieve any outstanding VA and private medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002).  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination in connection to his lower back and lower extremity since the May 2011 evaluation, nearly four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over nearly four years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected lumbosacral strain with degenerative joint disease.  The claims folder, and any records on the Virtual VA and VBMS paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  

In addition, the examiner should identify the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disorder on the Veteran's ability to obtain and maintain substantially gainful employment. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

3. The Veteran should also be afforded a comprehensive VA neurological examination of his left lower extremity to determine the current extent and severity of the service-connected radiculopathy.  The claims folder, and any records on the Virtual VA and VBMS paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies, including an electromyography (EMG) should be conducted, and all clinical findings should be reported in detail. 

The examiner should make a finding as to whether the Veteran's radiculopathy of the left lower extremity is manifested by complete or incomplete paralysis and identify the nerves or nerves involved.  If the paralysis is incomplete, the examiner should indicate whether the condition is mild, moderate, or severe.  If the paralysis is complete, the examiner should discuss the specific manifestations of the complete paralysis particular to the nerve or nerves affected, to include whether there is paralysis of the quadriceps extensor muscles.  

The examiner should also specifically comment on the impact of the Veteran's radiculopathy of the left lower extremity upon his industrial activities, including his ability to obtain and to maintain employment.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




